Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 1 of 18 PageID #: 5186




                  IN THE UNITED STATES DISTRICT FOR THE
                       EASTERN DISTRICT OF TEXAS,
                            SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
                                   §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                          NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

        RETZLAFF’S FIRST AMENDED MOTION TO AWARD EXPENSES AND
          ATTORNEY’S FEES AS A SANCTION UNDER 28 U.S.C. § 1927
          Retzlaff moves the Court to award attorney’s fees against Van Dyke under

   28 U.S.C. § 1927. This amended motion replaces the original motion. (Doc. 229.)

                                    I. INTRODUCTION

          1.     Plaintiff is Jason Van Dyke; defendants are Thomas Retzlaff, a/k/a

   Dean Anderson, d/b/a BV Files, Via View Files, L.L.C., and ViaView Files.1

          2.     On September 19, 2020—while Retzlaff’s motions for summary

   judgment were pending—Van Dyke moved to dismiss all of his remaining claims.

   (Doc. 214.) Retzlaff opposed unless dismissal was with prejudice. (Doc. 220.)

          3.     On November 9, 2020, the Court issued an opinion (Doc. 228)

   granting Van Dyke’s motion and dismissing his claims without prejudice.



          1
                    The “a/k/a” and “d/b/a” designations are Van Dyke’s. No evidence ever
   established that these defendants were alter egos or assumed names of each other.
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 2 of 18 PageID #: 5187




                                             II. ARGUMENT & AUTHORITIES

              4.          “Under the bedrock principle known as the ‘American Rule,’ ‘[e]ach

   litigant pays his own attorney’s fees, win or lose, unless a statute or contract

   provides otherwise.’” Marc v. Gen. Revenue Corp., 568 U.S. 371, 382 (2013).

   However, as this Court and others have long recognized, one such statute is 28

   U.S.C.§ 1927, which permits courts to assess “excess costs, expenses, and

   attorneys’ fees reasonably incurred” by an attorney “who so multiplies the

   proceedings in any case unreasonably and vexatiously.” See, e.g., Diamond

   Consortium, Inc. v. Hammervold, 2020 WL 836896 at *2 (E.D. Tex. February 20,

   2020) (Mazzant, J.).

              5.          Litigation abuse is hardly new. Since 1813—just 24 years after the

   Constitution was ratified—a federal statute has authorized monetary sanctions

   against attorneys who misuse the litigation process.2 Even in the earliest days of

   the Republic, the Founding Fathers knew the importance of protecting the public

   from abusive conduct by those called to the bar. The penalty started off light. For

   the first 167 years, lawyers who vexatiously and unreasonably multiplied legal

   proceedings were liable only for excess costs.3 But since 1980, 28 U.S.C. § 1927

   has taken a harder line against abusive litigation tactics, broadening a lawyer’s

   personal financial exposure to include “expenses and attorney’s fees.” Morrison,



              2
                  Ch. 14, § 3, 3 Stat. 21 (1813).
              3
                  This modest exposure may explain why, in the 150 years following its enactment,
   § 1927 was invoked in only seven reported cases. Seth Katsuya Endo, The Propriety of
   Considering an Attorney’s Ability to Pay Under § 1927, 61 DRAKE L. REV. 291, 292-93 (2013).

   Van Dyke v. Retzlaff
              Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                             2
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 3 of 18 PageID #: 5188




   939 F.3d at 635 (affirming § 1927 sanction of $29,592.50). This has made a

   difference. As the Morrison court put it:

              Incentives matter. For more than a generation, now, pocket-conscious
              parties have sought hefty § 1927 sanctions, and docket-conscious
              courts have granted them.

   Morrison, 939 F.3d at 635. This Court should do likewise.

              6.          Thus, the version of § 1927 that Retzlaff invokes today has a long

   pedigree:

              Any attorney … who so multiplies the proceedings in any case
              unreasonably and vexatiously may be required by the court to satisfy
              personally the excess costs, expenses, and attorney’s fees reasonably
              incurred because of such conduct.

   28 U.S.C. § 1927; Morrison 939 F.3d at 637. For § 1927 to apply, the conduct

   multiplying the proceedings must be both “unreasonable” and “vexatious.”

   Procter & Gamble Co. v. Amway Corp., 280 F.3d 519, 525 (5th Cir. 2002), citing

   F.D.I.C. v. Calhoun, 34 F.3d 1291, 1297 (5th Cir. 1994).

              An award of attorney’s fees under § 1927 requires “evidence of bad
              faith, improper motive, or reckless disregard of the duty owed to the
              court.”

   Lawyers Title Ins. Corp. v. Doubletree Partners, L.P., 739 F.3d 848, 871 (5th Cir

   2014), quoting Cambridge Toxicology Grp., Inc. v. Exnicios, 495 F.3d 169, 180

   (5th Cir. 2007). Conduct is “unreasonable and vexatious” if there is evidence of

   the “persistent prosecution of a meritless claim” and of a “reckless disregard of the

   duty owed the court.” Morrison, 939 F.3d at 637-38. An attorney acts with

   “reckless disregard” of his duty to the court when, without reasonable inquiry, he

   advances a baseless claim despite clear evidence undermining his factual

   Van Dyke v. Retzlaff
              Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                             3
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 4 of 18 PageID #: 5189




   contentions. See FED. R. CIV. P. 11 (imposing a duty on attorneys to reasonably

   inquire into the evidentiary support for their factual contentions filed with the

   court); Morrison, 939 F.3d at 638, citing Mercury Air Grp., Inc., 237 F.3d 548-49.

   Pursuing frivolous claims is one example of bad faith. See Dow Chemical Pacific

   Ltd. v. Rascator Maritime, S.A., 782 F.2d 329, 345 (2d Cir. 1986) (“[T]he

   appropriate focus for the court in applying the bad faith exception to the American

   Rule is the conduct of the party in instigating and maintaining the litigation, for an

   assessment of whether there has been substantive bad faith as exhibited by, for

   example, its pursuit of frivolous contentions….”) [emphasis added].

              7.          A motion for sanctions and attorney’s fees under § 1927 is not

   subject to the “safe harbor” provisions of FED. R. CIV. P. 11. See In re Schaefer

   Salt Recovery, Inc., 542 F.3d 90, 102 (3rd Cir. 2008); Steinert v. Winn Group,

   Inc., 440 F.3d 1214, 1223-24 (10th Cir. 2006).                                             Furthermore, while Rule 11

   requires the least severe sanction necessary to deter misconduct, § 1927 is punitive

   in nature and permits a court to compensate the victims of abusive litigation

   practices, not merely to deter and punish offenders. Accordingly, the Court may

   order compensation for Retzlaff under § 1927 without considering whether a less

   severe sanction might deter Van Dyke’s offending conduct. See Stalley ex rel.

   United States v. Mountain States Health Alliance, 644 F.3d 349, 352 (6th Cir.

   2011) (sanctions imposed under § 1927 are punitive and, therefore, may be greater

   than the amount necessary for deterrence); Hamilton v. Boise Cascade Express,

   519 F.3d 1197, 1205-06 (10th Cir. 2008).

   Van Dyke v. Retzlaff
              Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                                      4
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 5 of 18 PageID #: 5190




              8.          In addition to pursuing frivolous contentions as detailed below, Van

   Dyke demonstrated bad faith by sending e-mails offering to dismiss the case at bar

   if Retzlaff would meet Van Dyke “for a fight” or submit to an “ass-kicking”

   Exhibit 3 (November 11, 2018). Van Dyke even explained why he sued Retzlaff:

              You’ve fucked with the wrong man. You’ve absolutely fucked with
              the wrong family. And I will keep coming after you in court until you
              either leave me and my family the fuck alone or I have a goddam tag
              on my toe.

              Is that easy enough for you to understand you lowlife scrotum
              gargling sub-human mongrel?

   Id., Van Dyke’s e-mail of November 10, 2018 [emphasis added.] No further

   evidence of Van Dyke’s bad faith or the personal nature of his scorched-earth

   litigation war is needed. Van Dyke was prosecuting a vendetta and acting as

   anything but a dispassionate advocate seeking justice.

              9.          The Court cannot properly impose § 1927 sanctions for mere

   negligence. Morrison, 939 F.3d at 637; Baulch v. Johns, 70 F.3d 813, 817 (5th

   Cir. 1995). Retzlaff does not ask the Court to do so.4 Retzlaff asks the Court to

   shift only about half of his $279,333.84 in attorney’s fees and expenses incurred to

   Van Dyke because he persisted in prosecuting meritless claims. Morrison, 939

   F.3d at 637-38; Mercury Air Grp., Inc. v. Mansour, 237 F.3d 542, 549 (5th Cir.

   2001) (affirming sanctions when counsel pursued the lawsuit despite the “lack of

   extrinsic evidence” to support the claim).


              4
                   The instant motion is not brought out of personal animus toward Van Dyke.
   While counsel finds fault with the manner in which he prosecuted the instant case, Van Dyke has
   been courteous, professional, and even friendly toward counsel.

   Van Dyke v. Retzlaff
              Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                             5
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 6 of 18 PageID #: 5191




                      A. Fees and Expenses Retzlaff Does Not Seek to Recover

              10.         General categories of fees and expenses excluded from the instant

   request for recovery of fees under 28 U.S.C. § 1927 are:

              (i)         All attorney’s fees and expenses incurred by Retzlaff in the
                          approximately 16 months between the filing of suit on March 28,
                          2018, and Van Dyke’s filing his motion (Doc. 86) to withdraw his
                          first dismissal motion on July 7, 2019;
              (ii)        All attorney’s fees and expenses incurred by Retzlaff to appeal this
                          Court’s denial of his motion to dismiss pursuant to TEX. CIV. PRAC.
                          & REM. CODE § 27.001 (the “TCPA”) to the U.S. Court of Appeals
                          for the Fifth Circuit; and
              (iii)       All attorney’s fees and expenses incurred by Retzlaff to petition for a
                          writ of certiorari from the Supreme Court of the United States.
   Exhibit 2 (see included spreadsheet). The excluded fees total $119,290.85.

                          B. Fees and Expenses Retzlaff Does Seek to Recover

              11.         In the Fifth Circuit, attorney’s fees are calculated using the lodestar

   method. Black v. Settlepou, P.C., 732 F.3d 492, 502 (5th Cir. 2013). “The lodestar

   is calculated by multiplying the number of hours an attorney reasonably spent on

   the case by the appropriate hourly rate, which is the market rate in the community

   for this work.” Id. After calculating the lodestar, a district court may enhance or

   decrease the amount of attorney’s fees based on the relative weights of the twelve

   factors set forth in Johnson v. Georgia Highway Express, Inc., 488 F2d 714 (5th

   Cir. 1974). See Black, 732 F.3d at 502. The Johnson factors are:




   Van Dyke v. Retzlaff
              Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                             6
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 7 of 18 PageID #: 5192




              (i)         The time and labor required;

              (ii)        The novelty and difficulty of the questions;

              (iii)       The skill requisite to perform the legal service properly;

              (iv)        The preclusion of other employment by the attorney due to
                          acceptance of the case;

              (v)         The customary fee;

              (vi)        Whether the fee is fixed or contingent;

              (vii)       Time limitations imposed by the client or by the circumstances;

              (viii) The amount involved and the results obtained;

              (ix)        The experience, reputation, and ability of the attorneys;

              (x)         The “undesirability” of the case;

              (xi)        The nature and length of the professional relationship with the client;
                          and

              (xii)       Awards in similar cases.

   Johnson, 488 F.2d at 717-19.

              12.         As shown in detail below and in Exhibit 2, considering these factors

   and using the lodestar method, Retzlaff incurred $152,224.90 in “excess” fees and

   $6,749.14 in “excess” expenses to defend Van Dyke’s unreasonably and

   vexatiously multiplied claims pursued long after the lack of legal merit or extrinsic

   evidence was obvious. It is fair for the Court to shift these “excess” fees and

   expenses to Van Dyke.




   Van Dyke v. Retzlaff
              Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                             7
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 8 of 18 PageID #: 5193




                  C. The Allegations of Van Dyke’s Third Amended Complaint

              13.         Van Dyke sued Retzlaff for the following seven causes of action:

              (i)         libel per se; (Doc. 113, Plaintiff’s Third Amended Complaint
                          (“TAC”), ¶¶ 6.2-6.11)

              (ii)        business disparagement; (TAC ¶¶ 6.12-6.17)

              (iii)       intrusion on seclusion; (TAC ¶¶ 6.18-6.20)

              (iv)        tortious interference with an existing contract (plaintiff’s at-will
                          employment by the law firm of Karlseng, Leblanc, & Rich, LLC)
                          (TAC ¶¶ 6.21-6.24).

              (v)         tortious interference with prospective relations (plaintiff’s future
                          relations with the law firm of Karlseng, Leblanc, & Rich, LLC)
                          (TAC ¶¶ 6.25-6.30).

              (vi)        malicious criminal prosecution; (TAC ¶¶ 6.31-6.37) and

              (vii)       intentional infliction of emotional distress. (TAC ¶¶ 6.38-6.42)

   Complaining that Retzlaff filed an allegedly “frivolous” grievance against him

   with the State Bar of Texas, (TAC ¶ 5.4), Van Dyke based his claims on

   statements posted on a “blog”5 Retzlaff allegedly owned6 and in e-mails Retzlaff

   allegedly sent.7                 Van Dyke alleged Retzlaff made approximately ten false

   “statements of fact” about Van Dyke, including the following:




              5
                          The blog is known as “BV Files” and can be found at www.viaviewfiles.net.
              6
                          See TAC ¶¶ 5.5-5.11, 5.18-5.20 and Exhibit 3, 4, 9 and 10.
              7
                          See TAC ¶¶ 5.12 and Exhibit 5.

   Van Dyke v. Retzlaff
              Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                             8
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 9 of 18 PageID #: 5194




               (i)        Van Dyke is a “Nazi;”

               (ii)       Van Dyke is a pedophile;8

               (iii)      Van Dyke is a drug addict;

               (iv)       Van Dyke is a white supremacist;

               (v)        Van Dyke is involved in revenge pornography;

               (vi)       Van Dyke has a criminal record for abusing women;

               (vii)      Van Dyke was being treated and was medicated for bipolar disorder;

               (viii) Van Dyke has engaged in unwanted sexual solicitations;

               (ix)       Van Dyke suffers from syphilis; and

               (x)        Van Dyke has engaged in other sexual misconduct including, but not
                          limited to, a homosexual relationship with one or more witnesses.

   TAC, ¶ 6.2.

               14.        No matter how acrid or offensive, the statements Van Dyke

   attributed to Retzlaff were constitutionally protected expressions of opinion and

   rhetorical hyperbole about a limited-purpose public figure. As shown below,

   some were true.




               8
                          The actual statement was that Van Dyke “has the look of a pedophile” (whatever
   that is).

   Van Dyke v. Retzlaff
              Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                             9
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 10 of 18 PageID #: 5195




     D. How Van Dyke’s Claims Were Frivolous—Not Merely Weak or Negligent

               15.         Facts showing that Van Dyke’s claims were so devoid of legal merit

    and evidentiary support as to constitute “persistent prosecution of a meritless

    claim” and a “reckless disregard of the duty owed the court,” Morrison, 939 F.3d

    at 637-38, include the following.                               (Retzlaff’s motions for traditional and no-

    evidence summary judgment were pending when Van Dyke moved to dismiss.)

               (i)         Retzlaff was absolutely immune from Van Dyke’s claim for libel
                           based on filing state bar grievances. TEX. R. DISCIPLINARY
                           PROCEDURE 17.09; Commission for Lawyer Discipline v. Rosales,
                           577 S.W.3d 305, 313 (Tex. App.—Austin 2019, pet. denied).
               (ii)        Van Dyke adduced no extrinsic evidence that Retzlaff was the owner
                           of the “BV Files” blog (www.viaviewfiles.net) or the author of any
                           of its content, for which Van Dyke sued Retzlaff.
               (iii)       Van Dyke’s defamation and business disparagement claims were
                           barred because Van Dyke failed to comply with the Defamation
                           Mitigation Act, TEX. CIV. PRAC. & REM. CODE § 73.055(d)(3). See
                           Tubbs v. Nicol, 675 Fed.App’x. 437, 439 (5th Cir. 2017).
               (iv)        Retzlaff brought forth extensive evidence proving Van Dyke was a
                           limited-purpose public figure9—a person who “thrust[] [himself] to
                           the forefront of particular public controversies in order to influence
                           the resolution of the issues involved” or because he “voluntarily
                           inject[ed] himself or is drawn into a particular public controversy.”
                           Gertz v. Robert Welch, Inc., 418 U.S. 323, 351 (1974). Van Dyke’s
                           public figure status required him to plead and prove Retzlaff’s actual
                           malice. Walker v. Beaumont Ind. Sch. Dist., 938 F.3d 724, 744-45
                           (5th Cir. 2019). Actual malice means that statements were made with
                           actual knowledge of falsity or with reckless disregard for the truth.
                           Id. Van Dyke never brought forth extrinsic evidence of Retzlaff’s
                           actual malice.


               9
                     Public figures may be (i) all-purpose public figures or (ii) limited-purpose public
    figures. WFAA-TV, Inc. v. McLemore, 978 S.W.2d 568, 571 (Tex. 1998). All-purpose public
    figures have achieved such pervasive fame or notoriety that they become public figures for all
    purposes and in all contexts. Id. (citing Gertz, 418 U.S. at 351). Limited-purpose public figures
    are public figures for only a limited range of issues surrounding a public controversy. Id.

    Van Dyke v. Retzlaff
               Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                              10
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 11 of 18 PageID #: 5196




               (v)         Van Dyke’s formbook recitation of the elements of a claim for
                           intrusion upon seclusion (TAC ¶¶ 6.18-6.20) provided no facts
                           showing how Retzlaff allegedly committed this tort except to allege
                           that Retzlaff “contacted [Van Dyke’s] private employer for the
                           purpose of having [Van Dyke’s] employment terminated.”
                           Actionable “intrusion” has been held to include wiretapping,10
                           putting a camera in plaintiff’s bedroom without permission,11
                           making harassing phone calls,12 entering a home without
                           permission,13 and searching an employee’s personal locker and
                           purse.14 If the intrusion involves a public place or public matters,
                           the defendant is not liable. See Floyd v. Park Cities People, Inc.,
                           685 S.W.2d 96, 97-98 (Tex. App.—Dallas 1985, no writ).
               (vi)        Van Dyke’s claim for tortious interference with an existing contract
                           required Van Dyke to plead and prove he had a valid contract which
                           Retzlaff induced some party to breach. Walker, 938 F.3d at 749,
                           citing Butnuru v. Ford Motor Co., 84 S.W.3d 198, 207 (Tex. 2002).
                           Additionally, a defendant must have actual knowledge of a contract
                           in order to interfere with it. Frost Nat’l Bank v. Alamo Nat’l Bank,
                           421 S.W.2d 153, 156 (Tex. App.—San Antonio 1967, writ ref’d
                           n.r.e.). Van Dyke never adduced evidence of a valid contract known
                           to Retzlaff, the breach of which Retzlaff somehow induced.
               (vii)       Van Dyke’s claim for tortious interference with prospective relations
                           required him to prove he was reasonably likely to enter into a future
                           business relationship with a third person. Coinmatch Corp. v.
                           Aspenwood Apt. Corp., 417 S.W.3d 909, 923 (Tex. 2013). It also
                           required showing Retzlaff’s conduct was independently tortious. Id.
                           Van Dyke never brought forth extrinsic evidence of either element.
               (viii) Van Dyke’s claim for intentional infliction of emotional distress
                      required him to prove that Retzlaff inflicted emotional distress on
                      Van Dyke in so unusual a manner that Van Dyke had “no other
                      recognized theory of redress.” Hoffmann-La Roche, Inc. v.
                      Zeltwanger, 144 S.W.3d 438, 447 (Tex. 2004). Where the gravamen

               10
                           Billings v. Atkinson, 489 S.W.2d 858, 860 (Tex. 1973).
               11
                           Clayton v. Richards, 47 S.W.3d 149, 156 (Tex. App.—Texarkana 2001, pet.
    denied).
               12
                     Household Credit Servs. v. Driscoll, 989 S.W.2d 72, 84-85 (Tex. App.—El Paso
    1998, pet. denied).
            13
                     Gonzales v. Southwestern Bell Tel. Co., 555 S.W.2d 219, 222 (Tex. App.—
    Corpus Christi 1977, no writ).
            14
                     K-Mart Corp. v. Trotti, 677 S.W.2d 632, 637-38 (Tex. App.—Houston [1st Dist.]
    1984, writ ref’d n.r.e.).

    Van Dyke v. Retzlaff
               Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                              11
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 12 of 18 PageID #: 5197




                           of a complaint is another tort—such as defamation—IIED is not
                           available as a cause of action. See Creditwatch, Inc. v. Jackson,
                           157 S.W.3d 814, 816 (Tex. 2005).
               (ix)        Van Dyke’s claim for malicious criminal prosecution required him to
                           plead and prove he was innocent of the charge of making death
                           threats to Retzlaff. Kroger Tex., L.P. v. Suberu, 216 S.W.3d 788,
                           792 (Tex. 2006). Van Dyke’s pleading that he “ha[d] no recollection”
                           of making death threats to Retzlaff was not a pleading of innocence.
                           (TAC ¶ 6.33.) Furthermore, Van Dyke later even admitted the
                           evidence was sufficient to show his guilt. Exhibit 1. Further still,
                           under the “independent intermediary doctrine,” Retzlaff could never
                           have been liable to Van Dyke for malicious criminal prosecution
                           because the facts supporting the warrant were put before an
                           independent intermediary—Hon. Bruce McFarling of the 362nd
                           District Court—whose independent decision broke the chain of
                           causation no matter what Retzlaff did. Exhibit 4. Hand v. Gary,
                           838 F.2d 1420, 1427 (5th Cir. 1988), quoting Smith v. Gonzales, 670
                           F.2d 522, 536 (5th Cir. 1982). This was well-settled law when Van
                           Dyke sued Retzlaff for $100 million for malicious prosecution.
                           Magistrate Judge Kimberly Priest so held in Van Dyke’s companion
                           malicious prosecution case, Cause No. 4:19-CV-00786-SDJ-KPJ;
                           Van Dyke v. Shackleford; in the U.S. District Court for the Eastern
                           District of Texas. Exhibit 4. U.S. District Judge Sean D. Jorden
                           signed a memorandum order adopting Magistrate Priest’s report and
                           recommendation and dismissed Van Dyke’s malicious prosecution
                           claim based on the identical arrest as that which formed the basis of
                           Van Dyke’s malicious prosecution claim in the case at bar. Id.
               (x)         Retzlaff raised the affirmative defense to Van Dyke’s defamation
                           claims that any statements that Van Dyke was a “Nazi” or a “white
                           supremacist” were substantially true. (Doc. 126, ¶ 94.) “The
                           common law of libel … overlooks minor inaccuracies and
                           concentrates upon substantial truth.” Masson v. New Yorker
                           Magazine, Inc., 501 U.S. 496, 516 (1991) (internal citations
                           omitted). Small discrepancies “do not amount to falsity so long as
                           ‘the substance, the gist, the sting, of the libelous charge be
                           justified.’” Id. at 517; see also Turner v. KTRK Television, Inc., 38
                           S.W.3d 103, 115 (Tex. 2000) (substantial truth doctrine “precludes
                           liability for publication that correctly conveys a story’s ‘gist’ or
                           ‘sting’ although erring in the details”). On December 8, 2020, an
                           audio recording of Van Dyke emerged. Accessing the link below
                           allows the listener to hear Van Dyke in his own distinctive and easily
                           recognizable voice stating the following at the 40-second mark:

    Van Dyke v. Retzlaff
               Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                              12
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 13 of 18 PageID #: 5198




                                    If we want to make America great again, we need to make
                                    America white again. Because it is my opinion that non-whites,
                                    especially Jews, coming into the United States, or remaining in the
                                    United States, is what’s causing more harm than anything else to
                                    America and to the white race at this point.

                           https://www.youtube.com/watch?v=UCrG_tAbhQk&feature=youtu.be.

                           These are clearly the words of an antisemitic white supremacist. The
                           recording is authenticated by Retzlaff’s unsworn declaration
                           appended as Exhibit 5. In his Third Amended Complaint (Doc. 113),
                           Van Dyke sued Retzlaff for $100 million for making allegedly false
                           statements that Van Dyke was a “Nazi” and a “white supremacist.”
                           (TAC ¶ 6.2.) Whoever made the statements sued upon—and Van
                           Dyke failed ever to show it was Retzlaff—the statements were not
                           false. Van Dyke’s misrepresentation that they were false breached
                           his duty of candor to the Court. Few things show Van Dyke’s bad
                           faith in maintaining this suit more clearly than this.

          E. Retzlaff’s “Prevailing Party” Status and Prior Rulings of This Court

               16.         When awarding attorney’s fees pursuant to a court’s inherent power

    under the “bad faith” exception to the American Rule, “the essential element in

    triggering the award of fees” is “bad faith on the part of the unsuccessful

    litigant.”15 Batson v. Neal Spelce Assocs., 805 F.2d 546, 550 (5th Cir. 1986)

    (emphasis added), citing Hall v. Cole, 412 U.S. 1, 6 (1973). “[T]he standard for

    imposing sanctions using the Court’s inherent powers is extremely high.” Goldin

    v. Bartholomew, 166 F.3d 710, 723 (5th Cir. 1999) (emphasis added). The Court

    “must make specific findings as to the frivolousness of the suit,” Morris v. V4V1

    Vehicles for Veterans, 2017 WL 3034664 at *2 (E.D. Tex. 2017) (Mazzant, J.).

    “[G]eneral complaints about the” party against whom sanctions are sought are




    Van Dyke v. Retzlaff
               Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                              13
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 14 of 18 PageID #: 5199




    insufficient. Goldin, 166 F.3d at 723. “[A] finding of bad faith must be supported

    by clear and convincing proof.” In re Moore, 739 F.3d 724, 730 (5th Cir. 2014).

               17.         In Diamond Consortium, this Court denied sanctions under its

    inherent power because “the Hammervold Defendants [never] attempted to argue

    that Plaintiffs were unsuccessful litigants in this case.” Diamond Consortium,

    2020 WL 836896 at *3. As the Court also noted, the Diamond Consortium

    plaintiffs “voluntarily dismissed their case … with no adverse rulings on

    dispositive motions looming.” Id. Those are not the facts of the instant case.

               18.         Here, although Retzlaff marshals evidence showing Van Dyke’s bad

    faith, Retzlaff requests his attorney’s fees and expenses under 28 U.S.C. § 1927—

    not the Court’s inherent powers. Thus, no requirement of clear and convincing

    proof of bad faith exists—although Retzlaff’s proof clearly meets this standard.

    Nor must Van Dyke have been the “unsuccessful litigant” for the Court to award

    Retzlaff fees for “unreasonable and vexatious multiplication of proceedings” under

    § 1927—although he clearly was under the Supreme Court’s standard set forth in

    CRST, 136 S. Ct. at 1652. An award of attorney’s fees to Retzlaff in the instant

    case would not in any way be in conflict with this Court’s prior rulings denying

    sanctions in Diamond Consortium, Morris, or Obey v. Frisco Med. Ctr., L.L.P.,

    2015 WL 2148063 (E.D. Tex. 2015) (Mazzant, J.).




               15
                    A defendant can be considered prevailing if the plaintiff’s claim was “frivolous,
    unreasonable, or groundless.” CRST Van Expedited, Inc. v. E.E.O.C., 136 S. Ct. 1642, 1652
    (2016) (quotations omitted); see Diamond Consortium, 2020 WL 836896 at *3 (Mazzant, J.).

    Van Dyke v. Retzlaff
               Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                              14
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 15 of 18 PageID #: 5200




                               F. Requirements of the Court’s Sanctions Order

               19.         For a district court’s § 1927 sanction to be affirmed, the court must

    have made detailed factual findings, including:

               (i)         identifying the sanctionable conduct as distinct from the case’s
                           merits;

               (ii)        linking the sanctionable conduct and the sanction’s size; and

               (iii)       identifying the legal basis for each sanction.

    Morrison, 939 F.3d at 638, citing Procter & Gamble, 280 F.3d at 526.

                                            III. REQUEST FOR ORAL HEARING

               20.         Pursuant to Local Rule CV-7(g), Retzlaff respectfully requests an

    oral hearing on this motion. The facts and law are in some respects complex, and

    Retzlaff believes oral argument would materially aid the Court’s resolution of the

    issues.

                                                 IV. CONCLUSION & PRAYER

               21.         For the foregoing reasons, Retzlaff prays the Court exercise its broad

    discretion under 28 U.S.C. § 1927 to order Van Dyke to pay Retzlaff $152,224.90

    in “excess” attorney’s fees and $6,749.14 in “excess” expenses incurred as a result

    of Van Dyke’s “unreasonable and vexatious” multiplication of the proceedings—

    slightly more than half of the total of $279,333.84 paid to defend this suit.

    Retzlaff prays for such other and further relief, at law or in equity, as to which he

    shall show himself justly entitled.




    Van Dyke v. Retzlaff
               Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                              15
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 16 of 18 PageID #: 5201




    Respectfully submitted,



    By:          /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL
    Texas Bar No. 00787386
    Federal ID #18465
    jdorrell@hanszenlaporte.com
    14201 Memorial Drive
    Houston, Texas 77079
    Telephone 713-522-9444
    FAX: 713-524-2580
    ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




    Van Dyke v. Retzlaff
               Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                              16
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 17 of 18 PageID #: 5202




                                         CERTIFICATE OF CONFERENCE

           I certify that, pursuant to Local Rule CV-7(h), on December 10, 2020, I conferred
    with plaintiff pro se Jason Van Dyke, who advised he was OPPOSED to Retzlaff’s
    motion to award attorney’s fees and expenses to Retzlaff and against Van Dyke pursuant
    to 18 U.S.C. § 1927.



               /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL




    Van Dyke v. Retzlaff
               Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                              17
Case 4:18-cv-00247-ALM Document 230 Filed 12/11/20 Page 18 of 18 PageID #: 5203




                                              CERTIFICATE OF SERVICE

           I certify that on _____12-11____, 2020, the foregoing was electronically filed
    using the Court’s CM/ECF filing system, which will provide notice and a copy of this
    document to the following if a registered ECF filer in the United States District Court for
    the Eastern District of Texas, Sherman Division.

               Mr. Jason Lee Van Dyke
               Plaintiff, Pro Se
               P.O. Box 2618
               Decatur, Texas 76234
               Telephone: 940-305-9242
               jasonleevandyke@protonmail.com



               /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL




    Van Dyke v. Retzlaff
               Retzlaff’s First Amended Motion to Award Attorney’s Fees and Expenses Under 28 U.S.C. § 1927
                                                                                                              18
